DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I & Species A (claim 1-7) in the reply filed on 01/22/2021 is acknowledged.

During a telephone conversation with Mr. Thomas S. Chlebeck on 02/08/2021 a provisional election was made without traverse to prosecute the invention of Fig. 1 for Species A & Fig. 16 for Species B, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  claim numbers should not be in square brackets “[ ]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kikuchi et al. (US 6432657).
Regarding claim 1, Kikuchi et al. teach a blood state analysis apparatus, comprising: at least an analysis unit (e.g., automated analyzer, throughout the reference).
With regard to limitations in claims 1-7 (e.g., “…that uses data related to a temporal change in electrical characteristics to analyze information related to fibrinogen in a blood sample, wherein the analysis unit uses at least two predetermined time points derived from the data related to the temporal change on a basis of a predetermined mathematical definition to calculate a parameter R, and acquires at least two pieces of information related to the fibrinogen in the blood sample”, “wherein the at least two predetermined time points are selected from (i) a time point when the electrical characteristics have a maximum value or a minimum value, or a time point when a change in the electrical characteristics exceeds a predetermined threshold value, (ii) a time point when the change in the electrical characteristics exceeds a predetermined change rate set in advance, or a time point when the change in the electrical characteristics falls below the predetermined change rate set in advance, (iii) a time point when the change in the electrical characteristics is the maximum or a middle time point between the (i) and the (ii), and (iv) a time point when a maximum change rate is obtained between the (i) and the (ii)”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798